DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 20-25, 27, and 35, in the reply filed on 8/9/22, is acknowledged. Applicant has further elected HLA-A2 as the species of HLA allele. It is noted that upon further consideration, the elected of species related to the peptide sequences is withdrawn, since the elected group does not have claims directed to the specific peptide sequence. Claims 1, 5-9, 16, 39-42, 46-48, and 50  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 25 withdrawn from further consideration by the examiner, 37 CFR is 1.142(b), as being drawn to a non-elected species.
 Claims 20-24, 27, and 35 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23, 27, and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/026746 (Barrett), in view of Li, 2008, and Subklewe, 2005.
Barrett teaches a method of preparing viral antigen specific CTLs comprising stimulating primed target specific T cells with monocytes pulsed with viral antigen peptide under conditions sufficient for binding of the T cells to the monocytes that present the target antigen.  Barrett teaches that the monocytes are cultured such that they are adherent before addition of the primed T cells (see page 3, 25, 42-43, in particular). Non-bound cells are removed, thereby leaving a population of enriched antigen specific CTL cells that specifically recognize the viral peptide antigen. (see pages 19-20).  Barrett teaches using immunogenic peptides that bind to MHC-I at the surface of the monocytes/APCs (see page 20, in particular). Barrett teaches that the selection step involves stimulating proliferation of the remaining adherent antigen specific T cells for at least 7 days, such that they are at least 30% pure (see page 21, 33, and 44, in particular).  Barrett also teaches repeating the selection, stimulation, and proliferation process an additional time to further increase purity (see page 21, in particular).  Barrett teaches that the primed T cells are provided by stimulating T cells with APCs and peptide antigen for 5-7 days to stimulate and prime the T cells (see page 24, in particular).  
Thus in summary, Barrett teaches a method comprising priming T lymphocytes by culturing with APC pulsed with viral peptides for 7 days (the first stimulation step of the claimed method), and a second stimulation step wherein adherent monocytes are pulsed with the viral peptides, the primed (i.e. stimulated) T lymphocytes are cultured with the monocytes, and CTL are selected due to preferential adherence to the adherent monocyte layer and are cultured for at least 7 days for further expansion (the second stimulation step of the claimed method).  Barrett further teaches repeating the prior selection and stimulation step to further enrich the antigen specific T cells, and doing so would be  third stimulation step involving pulsing monocytes with viral peptide to produce peptide specific CTL (the third stimulation step of the present claims).  Barrett teaches that the method results in at least 20% antigen specific CTLs (see page 21, in particular).  
Regarding the limitation of the present claims that recite that the monocytes are pulsed with one or more viral specific peptides restricted against a single HLA allele, it is noted that Barrett teaches a particular embodiment using a single viral peptide in the selection step, the peptide NLVPMVATV, i.e. a viral peptide restricted by a single HLA-A2 allele, see page 27 and 43, in particular.  Barrett teaches using allogeneic lymphocytes form a single donor (see page 19 in particular).  Barrett teaches peptides can be used for pulsing APCs at concentrations of up to100 uM, see page 43, in particular.  Barrett teaches that to increase stimulation of the antigen specific T cells, cytokines can be added in the second stimulation step (see page 32, in particular).  Regarding, claim 35, Barrett also teaches embodiments where a combination of viral peptides can be used in the priming step (i.e. sensitized), also teaches viral peptides that bind to HLA-A2, and that HLA-A2 is a common allele in the human population (see page 27-28, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach using dendritic cells as APC in the first stimulation step/priming step.
Li, 2008 teaches a similar method of generating antigen reacting CTL cells by priming T cells with peptide pulsed APC and selecting T cells that adhere to adherent monocytes pulsed with the peptide.  Li, 2008 teaches that the first priming/stimulation step is performed using dendritic cells that have been differentiated and matured from monocytes and pulsed with peptides (see page 82, in particular).  Li, 2008 also teaches pulsing with peptide at a concentration of 10 uM (see page 82).  Li 2008 teaches that the monocytes are incubated with GM-CSF and IL-4 to induce differentiation into dendritic cells for 1 day (i.e. about 24 hours), followed by a second treatment with TNF-alpha, IL-1beta, IL-6 and PGE2 for 24 hours to induce maturation (see page 82, in particular).  
Subklewe teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells (see page 939 and 947, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dendritic cells, as taught by Li, 2008 and Subklewe, as the APCs in the priming step of the method taught by Barrett . The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because  Subklewe which teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells.  Additionally, Li, 2008 teaches that dendritic cells are suitable for use in a priming step to generate primed, stimulated CTLs that are selected on adherent monocytes using the same method of Barrett .  Regarding the peptide concentration of at least about 2 ug/ml as recited in the present claims, it is noted that as the prior art teaches peptide concentrations of from up to 10 or even 100 uM, which would  can be used for pulsing APCs (which be equivalent to at least  2ug/ml concentration), and it would be obvious to optimize the peptide concentration with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 20-23, 27, and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, 2007, in view of Li, 2008, and Subklewe, 2005.
  Li, 2007, teaches a method of preparing virus specific CTL comprising a first stimulation of lymphocytes with virus peptide pulsed APCs for 7 days, and a second stimulation of said stimulation lymphocytes with adherent monocytes that are pulsed with the peptide (see page 170-172, and Figure 4, in particular).  Li, 2007 further teaches that the second stimulation further comprises selecting CTL that preferentially adhere to the monocyte later, and culturing said lymphocytes for 7-8 days.  Thus, Li, 2007 teaches the first and second stimulation step of the instant claims.  Li, 2007 further teaches a third stimulation step comprising incubating said CTL with peptide pulsed monocytes in order to perform intracellular cytokine staining (i.e. the third stimulation step of the instant claims, see pages 172, 175, and Figure 4).  Li, 2007  teaches using a viral LMP2 peptide that is restricted against HLA-A2 (i.e. a single HLA allele, see page 170).  Li teaches that at least 20% of the CTLs are reactive to the viral peptide (See Fig. 4).  Li teaches that the CTL are from a single donor, and said donor would be allogeneic with respect to other individuals. (See Fig 4). Li teach pulsing the monocytes with 2 uM peptide (see page 170, in particular. 
The reference differs from the claimed invention in that it does not explicitly teach using dendritic cells as APC in the first stimulation step.
Li, 2008 teaches a similar method of generating antigen reacting T cells by stimulating T cells with peptide pulsed APC and selecting T cells that adhere to adherent monocytes pulsed with the peptide.  Li, 2008 teaches that the first priming/stimulation step is performed using dendritic cells that have been differentiated and matured from monocytes and pulsed with peptides (see page 82, in particular).  Li, 2008 also teaches pulsing with peptide at a concentration of 10 uM (see page 82).  Li 2008 teaches that the monocytes are incubated with GM-CSF and IL-4 to induce differentiation into dendritic cells for 1 day (i.e. about 24 hours), followed by a second treatment with TNF-alpha, IL-1beta, IL-6 and PGE2 for 24 hours to induce maturation (see page 82, in particular).  
Subklewe teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells (see page 939 and 947, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dendritic cells, as taught by Li, 2008 and Subklewe, as the APCs in the first stimulation step of the method taught by Li. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because  Subklewe which teaches that dendritic cells are the predominant antigen presenting cell initiating cellular immunity and that they are superior at priming virus specific CD8 T cells.  Additionally, Li, 2008 teaches that dendritic cells are suitable for use in a first stimulation step to generate stimulated CTLs that are selected on adherent monocytes using the same method as Li, 2007.  Regarding claim 35 it is noted that Li teaches several HLA-A2 restricted EBV LMP2 epitope peptides (see page 170, in particular) and it would be obvious to use a combination of said peptides for stimulation in order to provide a more broadly virus reactive T cell population.  Regarding the peptide concentration of at least about 2 ug/ml as recited in the present claims, it is noted that as the prior art teaches peptide concentrations of 2-10 uM, which would  can be used for pulsing APCs (which be equivalent to at least  2ug/ml concentration), and it would be obvious to optimize the peptide concentration with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2006/026746 (Barrett), Li, 2008, and Subklewe, 2005 OR over Li, 2007, Li, 2008, and Subklewe, 2005 as applied to claims 20-23, 27, and 35  above, and further in view of Cox, 2013. 
The combined teachings of Barrett, Li, 2007, Li, 2008, and Subklewe, 2005 are described above.
They do not teach using IL-1 as a cytokine in the cultures. 
 Cox teaches that IL-1 augments cytolytic capacity of anti-virus CD8 T cells (see page 159, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Cox, to the method made obvious by Barrett or Li 2007, Li, 2008 and Subklewe. One of ordinary skill in the art at the time the invention was made would have been motivated to use human IL-1 as a cytokine in the second stimulation step of Barrett or Li, 2007, and have a reasonable expectation of success, because as Cox teaches that it augments cytolytic capacity of anti-virus CD8 T cells.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24, 27, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,191,827, in view of WO 2006/026746 (Barrett)., Li et al., 2008, and Cox et al., 2013. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘827 patent claims a method of preparing COVID-19 peptide specific CTL comprising  a first stimulation step whereby a subset of monocytes are treated to induce maturation into dendritic cells, the dendritic cells are pulsed with one or more COVID-19 specific peptides and co-cultured with lymphocytes for at least six days; b. a second stimulation step, whereby monocytes are used to present the COVID-19 specific peptides, stimulated lymphocytes are cultured for at least seven days, peptide specific CTLs are selected due to preferential adherence of T cells recognizing the pulse peptides to an adherent monocyte layer; and c. a third stimulation step, whereby a subset of monocytes are pulsed with multiple COVID-19 specific peptides restricted against a single HLA allele; thereby producing COVID-19 specific CTLs, wherein at least 20% of the CTLs are reactive to COVID-19 peptides.  Thus, the method anticipates claim 20 which encompass preparing “viral peptide” specific CTL.  Although not specifically claimed in the ‘827 patent it would be obvious to use allogenic donor lymphocytes, maturation with GM-CSF/IL-4 and TNF-alpha, the virus peptide concentrations, further culture with IL-1, and peptides restricted by the common HLA-A2 as taught by Li, Li 2008, and Cox, for the reasons set forth above.

Claim 20-24, 27, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,219,684, in view of WO 2006/026746 (Barrett)., Li et al., 2008, and Cox et al., 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘684 patent claims a method of preparing COVID-19 peptide (i.e. virus) specific CTL comprising  a) a first stimulation step, whereby a first subset of monocytes is treated to induce maturation into dendritic cells (DCs), the DCs are pulsed with one or more COVID-19 specific peptides and co-cultured with lymphocytes for at least six days; b) a second stimulation step, whereby said lymphocytes are restimulated with the one or more COVID-19 specific peptides and an adherent monocyte layer and are cultured for at least seven days, said restimulated lymphocytes are selected for recognizing the one or more COVID-19 specific peptides due to preferential adherence to the adherent monocyte layer; and c) a third stimulation step, whereby said peptide specific lymphocytes are restimulated with a second subset of monocytes and pulsed with the one or more COVID-19 specific peptides, thereby producing COVID-19 peptide specific cytotoxic T cells (CTLs).  The ‘684 patent further claims that the method results in at least 20% viral reactive CTLs, and that the CTLs are sensitized against one or more peptides restricted against HLA-A2.  The ‘684 patent claims that the CTLs are allogeneic cells from a single donor and inducing maturation with GM-CSF and IL-4 and a second maturation step.  Although not specifically claimed, it would be obvious to use the specific maturation parameters of Li, 2008, for the reasons set forth above. The ‘684 patent claims 2ug/ml concentration of peptides.  Although not specifically claimed in the ‘684 patent it would be obvious to further culture with IL-1 as taught by Cox, for the reasons set forth above.

Claims 20-24, 27, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of copending Application No. 17/570,591 in view of WO 2006/026746 (Barrett )., Li et al., 2008, and Cox et al., 2013.  The ‘591 application claims a method of preparing COVID-19 peptide specific cytotoxic T cells (CTLs) comprising: a) a first stimulation step, whereby a subset of monocytes are treated to induce maturation into dendritic cells, the dendritic cells are pulsed with one or more COVID-19 specific peptides and co- cultured with lymphocytes for at least six days; b) a second stimulation step, whereby monocytes are used to present the COVID-19 specific peptides, stimulated lymphocytes are cultured for at least seven days, peptide specific CTLs are selected due to preferential adherence of T cells recognizing the pulse peptides to an adherent monocyte layer; and c) a third stimulation step, whereby a subset of monocytes are pulsed with one or more COVID-19 specific peptides; thereby producing COVID-19 peptide specific cytotoxic T cells (CTLs). The ‘591 application claims that the method results in at least 20% viral reactive CTLs are produced.  Although not specifically claimed, it would be obvious to use HLA-A2 restricted peptides as taught by WO 2006/026746, since the reference teaches it is a common allele in the human population.  Furthermore,  it would be obvious to use allogenic donor lymphocytes, maturation with GM-CSF/IL-4 and TNF-alpha, the virus peptide concentration, further culture with IL-1, as taught by Li 2008, and Cox, for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

Claims 20-24, 27, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of copending Application No. 17/747,153 in view of WO 2006/026746 (Barrett)., Li et al., 2008, and Cox et al., 2013.  
The ‘153 application claims a method of preparing COVID-19 peptide specific cytotoxic T cells (CTLs) comprising: a) a first stimulation step, whereby a subset of monocytes are treated to induce maturation into dendritic cells, the dendritic cells are pulsed with one or more COVID-19 specific peptides and co- cultured with lymphocytes for at least six days; b) a second stimulation step, whereby monocytes are used to present the COVID-19 specific peptides, stimulated lymphocytes are cultured for at least seven days, peptide specific CTLs are selected due to preferential adherence of T cells recognizing the pulse peptides to an adherent monocyte layer; and c) a third stimulation step, whereby a subset of monocytes are pulsed with one or more COVID-19 specific peptides; thereby producing COVID-19 peptide specific cytotoxic T cells (CTLs). The ‘153 application claims that the method results in at least 20% viral reactive CTLS are produced.  Although not specifically claimed, it would be obvious to use HLA-A2 restricted peptides as taught by WO 2006/026746 since the reference teaches it is a common allele in the human population.  Furthermore,  it would be obvious to use allogenic donor lymphocytes, maturation with GM-CSF/IL-4 and TNF-alpha, the virus peptide concentration, further culture with IL-1, as taught by Li 2008, and Cox, for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644